IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0991-04


MATTHEW DEVIN YOCOM, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SECOND COURT OF APPEALS

TARRANT  COUNTY



 Meyers, J., filed a dissenting opinion, in which Keasler and Hervey, JJ.,
join.

DISSENTING OPINION


	I dissent to the Court's failure to grant Appellant's petition for discretionary
review in this case.  Appellant contends that:
	The Court of Appeals erred in holding that Appellant failed to preserve the claim
that the trial court erred in refusing to provide Appellant with the opportunity to
have the court determine the admissibility of that evidence forming the basis of his
motion to suppress before jurors heard this evidence.

The Court of Appeals held that "the specific grounds for Yocom's complaint on appeal
are not apparent from the context of his objection at trial. . .Yocom provided no basis at
trial for why he was entitled to such relief."  Yocom v. State, No. 2-03-181-CR, 1998 Tex.
App. LEXIS 3195 (Fort Worth April 8, 2004) (not designated for publication).  The
record indicates the contrary.  Appellant made it quite clear on seven separate occasions
that the threshold determination of admissibility was a matter for the trial court and not
the jury.  The Court of Appeals should have addressed Appellant's argument that the trial
court erred in refusing to grant a pretrial motion to suppress outside the jury's presence.
	Because the Court of Appeals overruled Appellant's point of error despite
conflicting statutes and case law and failed to fully address the issue, we should grant
Appellant's petition for discretionary review. 
							Meyers, J.

Filed: November 10, 2004
Publish